DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 03/15/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0152472 A1 (“Aksyutina”).

Regarding claim 1, Aksyutina teaches a communication module; and an autonomy unit comprising an autonomy unit controller configured to send a diagnostic signal including a unique identifier, via the communication module, to a mobile device, wherein the mobile device includes a device controller configured to generate a return signal including the unique identifier upon detecting an input responsive (see at least [0022]).

Regarding claim 2, Aksyutina further teaches the autonomy unit controller generates a first diagnostic signal time stamp when the diagnostic signal including the unique identifier is sent to the mobile device and the autonomy unit controller generates a second diagnostic signal time stamp when the return signal including the unique identifier is received from the mobile device, and wherein the autonomy unit controller determines the time period between the first diagnostic signal time stamp and the second diagnostic signal time stamp (see at least [0022]).

Regarding claim 3, Aksyutina further teaches the communication module is configured to wirelessly communicate via a Bluetooth@ low energy protocol, a Classic Bluetooth@ protocol, a Wi-Fi@ protocol, a Wi-Fi@ low power protocol, and an Ultra-Wide Band (UWB) protocol (see at least [0030]).

Regarding claim 4, Aksyutina further teaches responsive to determining the time period is less than or equal to the threshold, the autonomy unit controller enables the autonomy unit to cause movement during the remote motive control session of the vehicle (see at least [0022]).

Regarding claim 5, Aksyutina further teaches the autonomy unit controller sends a notification to the mobile device including a plurality of potential sources responsible for the time period being greater than the threshold (see at least [0033]).

Regarding claim 6, Aksyutina further teaches the notification further includes an acknowledgement input confirming investigation of one or more of the plurality of potential sources responsible for the time period being greater than the threshold, and wherein a confirmation response is received by the autonomy unit controller to trigger sending of a second diagnostic signal to the mobile device (see at least [0033]).

Regarding claim 7, Aksyutina further teaches after the mobile device detects the input, the device controller is to: process a task associated with the input; generate a second return signal including the unique identifier; and send the second return signal to the autonomy unit controller, wherein the autonomy unit controller determines a second time period between receiving the return signal and receiving the second return signal (see at least [0044]).

Regarding claim 8, Aksyutina further teaches responsive to determining the second time period is greater than a second threshold, the autonomy unit controller disables the autonomy unit to prevent movement during the remote motive control session of the vehicle (see at least [0044]).

Regarding claim 9, Aksyutina further teaches the autonomy unit controller sends a notification to the mobile device including a plurality of potential sources responsible for the second time period being greater than the second threshold (see at least [0033]).

Regarding claim 10, Aksyutina further teaches the notification further includes an acknowledgement input confirming investigation of one or more of the plurality of potential sources responsible for the second time period being greater than the second threshold, and wherein a confirmation response is received by the autonomy unit controller to trigger sending of a second diagnostic signal to the mobile device (see at least [0033]).

Regarding claim 11, Aksyutina further teaches responsive to determining the second time period is less than or equal to a second threshold, the autonomy unit controller enables the autonomy unit to cause movement during the remote motive control session of the vehicle (see at least [0044]).

Regarding claim 12, Aksyutina further teaches sending, via a communication module of a vehicle, a diagnostic signal including a first diagnostic signal time stamp from an autonomy unit controller of the vehicle to a mobile device; detecting, by the mobile device, an input responsive to receipt of the diagnostic signal; generating, by the mobile device, a return signal including the first diagnostic signal time stamp upon detecting the input; receiving, via the communication module, the return signal including the first diagnostic signal time stamp by the autonomy unit controller of the vehicle; generating, by the autonomy unit controller, a second diagnostic signal time stamp upon receiving the return signal; determining, via a processor of the autonomy unit controller, a time period between the first diagnostic signal time stamp and the second diagnostic signal time stamp; and disabling, via the processor of the autonomy unit controller, an autonomy unit from causing movement of the vehicle responsive to determining the time period is greater than a threshold (see at least [0022] and [0044]).

Regarding claim 13, Aksyutina further teaches a time of the autonomy unit controller is synchronized with a time of the mobile device, and the method further includes, generating, by the mobile device, a (see at least [0022]).

Regarding claim 14, Aksyutina further teaches responsive to determining the time period is less than or equal to the threshold, enabling, via the processor of the autonomy unit controller, the autonomy unit to cause movement of the vehicle (see at least [0022]).

Regarding claim 15, Aksyutina further teaches sending, via the communication module, a notification to the mobile device identifying a plurality of potential sources responsible for the time period being greater than the threshold (see at least [0033]).

Regarding claim 16, Aksyutina further teaches the notification further includes an acknowledgement input confirming investigation of one or more of the plurality of potential sources responsible for the time period being greater than the threshold (see at least [0033]).

Regarding claim 17, Aksyutina further teaches receiving a confirmation response, by the autonomy unit controller, confirming investigation of one or more of the plurality of potential sources responsible for the time period being greater than the threshold, wherein the confirmation response triggers sending a second diagnostic signal to the mobile device (see at least [0033]).

Regarding claim 18, Aksyutina further teaches detecting the input, by the mobile device, triggers the mobile device to: process a task associated with the input; generate a second return signal; send the second return signal to the autonomy unit controller, wherein the autonomy unit controller generates a (see at least [0044]).

Regarding claim 19, Aksyutina further teaches responsive to determining the second time period is greater than a second threshold, the autonomy unit is disabled to prevent movement of the vehicle during remote motive control of the vehicle (see at least [0044]).

Regarding claim 20, Aksyutina further teaches responsive to determining the second time period is greater than the second threshold, the autonomy unit controller sends a notification to the mobile device including a plurality of potential sources responsible for the second time period being greater than the second threshold (see at least [0044]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665